DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 09/13/2022 have been entered. Claims 1-4 and 23-37 remain pending in the application, with Claims 1, 3, and 23 newly amended, Claims 21-22 newly canceled, and Claims 36-37 newly added. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-final Office Action mailed 06/14/20252.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2002/0050077) in view of Tawney et al. (US 2002/0139471).
Regarding Claim 36, Wang et al. teaches an article of footwear (1) comprising: a sole structure (2) including a bladder (44) having stacked polymeric sheets including a first polymeric sheet (see annotated Fig.), a second polymeric sheet (see annotated Fig.), the first polymeric sheet overlying a second polymeric sheet (annotated fig. 2 shows the first polymeric sheet overlaying the second polymeric sheet); wherein peripheries of the stacked polymeric sheets are bonded to one another at a peripheral bond to define a peripheral flange (see annotated Fig.) (annotated fig. 9 shows the first and second polymeric sheets being bound together to define a peripheral flange); wherein adjacent ones of the stacked polymeric sheets define a first sealed chamber between the first and second polymeric sheets (paragraph [0062], “sealed containment of ambient air within cushioning cassette 53, or cushioning cassette 44,” wherein the cushioning cassette is referring to the sealed chamber formed by the first and second polymeric sheets);  the sole structure further including a first outsole component (see annotated Fig.) extending along a perimeter of the sole structure at a medial side of the bladder at an exterior ground-facing surface of the bladder and partially establishing a ground-engaging surface of the sole structure (annotated fig. 1 shows the first outsole component extending along a perimeter of the sole structure and a medial side of the bladder (44) at an exterior ground facing surface and partially establishing a ground engaging surface), and a second outsole component (see annotated Fig.) extending along a perimeter of the sole structure at a lateral side of the bladder at the exterior ground-facing surface  of the bladder and further defining the ground-engaging surface of the sole structure (annotated fig. 1 shows the second outsole component extending along a perimeter of the sole structure and a lateral side of the bladder (44) at an exterior ground facing surface and partially establishing a ground engaging surface).
Wang et al. does not teach the bladder having a third polymeric sheet, and a fourth polymeric sheet, the second polymeric sheet overlying the third polymeric sheet, and the third polymeric sheet overlying the fourth polymeric sheet; wherein adjacent ones of the stacked polymeric sheets are bonded to one another at sets of offset dot bonds, a second sealed chamber between the second and third polymeric sheets, and a third sealed chamber between the third and fourth polymeric sheets, each of the first, second, and third sealed chambers retaining fluid in isolation from one another and the ground-engaging surface of the sole structure being only along the perimeter of the sole structure when the sole structure is in an unloaded state..
Attention is drawn to Tawney et al., which teaches an analogous bladder for an article of footwear. Tawney et al. teaches a bladder (36) having stacked polymeric sheets including a first polymeric sheet (38), a second polymeric sheet (42), a third polymeric sheet (44), and a fourth polymeric sheet (40), the first polymeric sheet overlying a second polymeric sheet, the second polymeric sheet overlying the third polymeric sheet, and the third polymeric sheet overlying the fourth polymeric sheet (fig. 13 shows the bladder having a first (38), second (42), third (44), and fourth (40) polymeric sheets, the sheets being stacked such that the first (38) overlies the second (42) overlies the third (44) overlies the fourth (40)); wherein peripheries of the stacked polymeric sheets are bonded to one another at a peripheral bond to define a peripheral flange (see annotated Fig.) (annotated fig. 13 shows the four polymeric sheets (38, 40, 42, 44) being bound at their peripheral edges to form a flange); wherein adjacent ones of the stacked polymeric sheets are bonded to one another at sets of offset dot bonds (39, 43) (paragraph [0104], “Inner film layers 42 and 44 are attached to one another at connection sites 43 which are incoincident, that is, not in alignment, with their connection sites to the outer film layers.”; figs. 12 and 13 show the bonds being offset dot bonds) to define a first sealed chamber (46) between the first and second polymeric sheets, a second sealed chamber (48) between the second and third polymeric sheets, and a third sealed chamber (50) between the third and fourth polymeric sheets, each of the first, second, and third sealed chambers retaining fluid in isolation from one another (paragraph [0105] discloses “In a simple form, these three fluid layers may be pressurized to different pressures to obtain a desired cushioning profile,” wherein if the three sealed chambers are capable of having different pressures, they are obviously fluidly isolated from each other in order to achieve this).
Examiner notes that the bladder of Tawney et al. as shown in figs. 11-13 is not a forefoot bladder as disclosed in Wang et al., however paragraph [0109] discloses “the embodiments described heretofore are partial foot bladders of relatively simple construction using circular dot welds as connection sites. The principles of the multiple film layer and multiple fluid layer bladder can be applied to any suitable bladder shape and application as will be seen in the following embodiments.” Therefore, the bladder of Tawney et al. could obviously be a forefoot bladder as is taught in Wang et al.
Attention is drawn to Halliday which teaches an analogous article of footwear. Halliday teaches an article of footwear (10) comprising: a sole structure (14) including a cushion (22A); and the sole structure further including a first outsole component (see annotated Fig.) extending along a perimeter of the sole structure at a medial side of the cushion at an exterior ground-facing surface of the cushion (22A) and partially establishing a ground-engaging surface of the sole structure (annotated fig. 1b shows the first outsole component extending along the perimeter at a medial side of the cushion (22A) and partially establishing a ground engaging surface), and a second outsole component (see annotated Fig.) extending along a perimeter of the sole structure a lateral side of the cushion (22A) at the exterior ground-facing surface of the cushion and further defining the ground- engaging surface of the sole structure  (annotated fig. 1b shows the second outsole component extending along the perimeter at a lateral side of the cushion (22A) and further establishing a ground engaging surface), the ground-engaging surface of the sole structure being only along the perimeter of the sole structure when the sole structure is in an unloaded state (fig. 1b shows the first and second outsole components that define the ground engaging surface extending only along the perimeter of the sole structure, figs. 2-3 show the outsole components (collectively referred to be ref character 24A) forming the only ground engaging surface in an unloaded state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al. to include the teachings of Tawney et al. such that the bladder includes a third polymeric sheet, and a fourth polymeric sheet, the second polymeric sheet overlying the third polymeric sheet, and the third polymeric sheet overlying the fourth polymeric sheet; wherein adjacent ones of the stacked polymeric sheets are bonded to one another at sets of offset dot bonds, a second sealed chamber between the second and third polymeric sheets, and a third sealed chamber between the third and fourth polymeric sheets, each of the first, second, and third sealed chambers retaining fluid in isolation from one another so as to allow the bladder to be specifically adjusted and customized to the comfort needs of the user (paragraph [0105], “For instance, if a soft-firm-soft profile were desired as one giving the best cushioning feel to a wearer while providing high pressure fluid in the middle fluid layer for responding to high impact loads, the outer fluid layers could be pressurized to P.sub.1 with the inner fluid layer being pressurized to P2, where P1<P2. Alternatively, all three fluid layers could be pressurized to different pressures to further customize the cushioning profile”); and further to include the teachings of Halliday such that the ground-engaging surface of the sole structure is only along the perimeter of the sole structure when the sole structure is in an unloaded state so as to minimize the amount of outsole material that is required to form the ground engaging surface, therein reducing production costs and material.

    PNG
    media_image1.png
    449
    647
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    595
    554
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    434
    373
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    322
    733
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    386
    836
    media_image5.png
    Greyscale


Allowable Subject Matter
Claims 1-4 and 23-34 are allowed. 
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 23-37 have been considered but are moot because the new ground of rejection necessitated by amendment. Therefore, see aforementioned rejections for the argued missing limitations. 
Applicant submits that the 35 U.S.C. 103 rejection of Claims 1-4 and 23-35 are overcome and therein the Claims are allowable. Examiner agrees and submits that as the claim limitations previously indicated as allowable have been incorporated into the independent Claim 1, Claim 1 and its dependents are allowable.
Regarding new Claims 36-37, Applicant submits that Dojan and Wang do not teach the ground engaging structure at only the perimeter of the outsole components. Examiner agrees; however, a new ground of rejection has been set forth above in view of Wang et al., Tawney et al., and Halligan which teaches all of the limitations of newly added Claim, 36, as explained above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ernst et al. (US 2016/0073732) and Lyden et al. (US 5987780) both teach an article of footwear having a bladder and an outsole disposed below the bladder, the outsole forming the ground engaging surface only in the perimeter of the sole structure. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HALEY A SMITH/Examiner, Art Unit 3732        
                                                                                                                                                                                                
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732